Name: Commission Regulation (EC) No 2526/95 of 27 October 1995 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31995R2526Commission Regulation (EC) No 2526/95 of 27 October 1995 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector Official Journal L 258 , 28/10/1995 P. 0048 - 0048COMMISSION REGULATION (EC) No 2526/95 of 27 October 1995 amending Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Articles 9 (2) and 12 (4) thereof, Whereas Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (3), as last amended by Regulation (EC) No 2416/95 (4), requires the submission of a licence upon export of products of the sheep and goatmeat sector; whereas experience in the operation of the export licence system has demonstrated that the deliverance of this licence creates a disproportionate administrative burden in particular in view of the small quantities that are exported from the Community; whereas it is therefore appropriate to delete this requirement; Whereas Regulation (EC) No 1439/95 also fixes the list of authorities in exporting countries empowered to issue documents of origin; whereas Poland has changed the authority empowered to issue these documents with effect from 15 November 1995; whereas Annex I to the Regulation should therefore be modified accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1439/95 is modified as follows: 1. Article 3 is deleted. 2. Article 19 (4) is deleted. 3. In Annex I, point 11 is replaced by: 'Poland; Polski Zwiazek Owezarski`. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission